 Case 3:18-cv-00156-NJR Document 80 Filed 10/11/18 Page 1 of 3 Page ID #254




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

JANIAH MONROE, MARILYN MELENDEZ,                  )
EBONY STAMPS, LYDIA HELENA VISION,                )
SORA KUYKENDALL, and SASHA REED,                  )
                                                  )
               Plaintiffs,                        )
                                                  )
       - vs-                                      )           No. 18-cv-156-DRH-DGW
                                                  )
BRUCE RAUNER, JOHN BALDWIN,                       )
STEVE MEEKS, and MELVIN HINTON,                   )
                                                  )
               Defendants.                        )

               MOTION TO STAY DEFENDANT RAUNER’S RESPONSES
                    TO PLAINTIFFS’ DISCOVERY REQUESTS

       The Defendant, BRUCE RAUNER, by and through his attorney, LISA MADIGAN,

Attorney General of the State of Illinois, hereby moves to stay his response deadlines to Plaintiffs’

Discovery Requests.

       In support of this motion, Defendant states:

       1.      Plaintiffs filed the instant Complaint on January 31, 2018, pursuant to 42 U.S.C. §

1983. (Doc. 1).

       2.      On March 27, 2018, Defendant Rauner filed a Motion to Dismiss Plaintiffs’

Complaint against him for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). (Doc. 41).

       3.      On April 18, 2018, Defendants Baldwin, Hinton, and Meeks answered the

Plaintiffs’ Complaint. (Doc. 50).

       4.      On May 29, 2018, Plaintiffs provided the undersigned with Plaintiffs’ First Set of

Interrogatories (Nos. 1-5) To Defendants, as well as Plaintiffs’ First Set of Requests for Production

(Nos. 1-20) to Defendants.

No. 18-cv-156-DRH-DGW                                                                     Page 1 of 3
 Case 3:18-cv-00156-NJR Document 80 Filed 10/11/18 Page 2 of 3 Page ID #255




       5.      On August 13, 2018, Defendants John Baldwin, Steve Meeks and Melvin Hinton

responded to Plaintiffs’ First Set of Interrogatories and First Set of Requests for Production.

       6.      Defendant Rauner’s Motion to Dismiss is currently pending before the Court.

       7.      Given that Defendant Rauner’s Motion to Dismiss is currently pending, Defendant

Rauner now moves to stay the response deadlines to all discovery sent by Plaintiffs until the motion

is resolved.

       8.      This motion is made in good faith and not for the purposes of undue delay.

       WHEREFORE, for the foregoing reasons, Defendant respectfully requests this honorable

Court grant his Motion to Stay the response deadlines to Plaintiffs’ First Set of Interrogatories,

First Set of Requests for Production, and any future discovery propounded on him, until his Motion

to Dismiss is resolved.



                                                      Respectfully submitted,

                                                      BRUCE RAUNER,

                                                              Defendant,

Kyle A. Rockershousen, #6321396                       LISA MADIGAN, Attorney General
Assistant Attorney General                            State of Illinois
500 South Second Street
Springfield, Illinois 62701                                   Attorney for Defendant,
(217) 557-0261 Phone
(217) 524-5091 Fax                                    By: /s/ Kyle A. Rockershousen
Email: krockershousen@atg.state.il.us                    Kyle A. Rockershousen




No. 18-cv-156-DRH-DGW                                                                    Page 2 of 3
 Case 3:18-cv-00156-NJR Document 80 Filed 10/11/18 Page 3 of 3 Page ID #256




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS
                             EAST ST. LOUIS DIVISION

JANIAH MONROE, MARILYN MELENDEZ,            )
EBONY STAMPS, LYDIA HELENA VISION,          )
SORA KUYKENDALL, and SASHA REED,            )
                                            )
              Plaintiffs,                   )
                                            )
      - vs-                                 )          No. 18-cv-156-DRH-DGW
                                            )
BRUCE RAUNER, JOHN BALDWIN,                 )
STEVE MEEKS, and MELVIN HINTON,             )
                                            )
              Defendants.                   )

                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 11, 2018, the foregoing document, Motion to Stay
Defendant Rauner’s Discovery Responses to Plaintiffs’ Discovery Requests, was
electronically filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

              John A. Knight             jknight@aclu.il.org
              Catherine L. Fitzpatrick   cfitzpatrick@kirkland.com
              Erica B. Zolner            ezolner@kirkland.com
              Ghirlandi Guidetti         gguidetti@aclu.il.org
              Megan M. New               mnew@kirkland.com
              Scott H. Lerner            scott.lerner@kirkland.com
              Sydney L. Schneider        Sydney.schneider@kirkland.com
              Austin B. Stephenson       austin.stephenson@kirkland.com
              Jordan M. Heinz            jheinz@kirkland.com
              Sarah Hunt                 sarahjane@tkennedylaw.com
              Thomas E. Kennedy, III     tkennedy@tkennedylaw.com

                                                /s/ Kyle A. Rockershousen
                                                Kyle A. Rockershousen, #6321396
                                                Assistant Attorney General
                                                Office of the Attorney General
                                                500 South Second Street
                                                Springfield, Illinois 62701
                                                (217) 557-0261 Phone
                                                (217) 524-5091 Fax
                                                Email: krockershousen@atg.state.il.us




No. 18-cv-156-DRH-DGW                                                            Page 3 of 3
